The only ground stated in appellant's motion for rehearing complains of the action of the court in sentencing appellant to a definite term of imprisonment instead of passing on him an *Page 501 
indeterminate sentence. Our attention was not called to this on the original hearing, and as appellant is correct in his contention, the sentence will be reformed and corrected so as to hereafter read that appellant shall be confined in the penitentiary for a term not less than one nor more than two years, and the clerk of the court will enter up a proper order correcting and reforming the sentence.
Sentence reformed and motion for rehearing overruled.
Overruled.